                                MAGISTRATE
               Case: 1:21-cr-00421               JUDGE
                                   Document #: 1 Filed:     MCSHAIN
                                                        07/08/21 Page 1 of 7 PageID #:1


       FIL ED
 AO 91 (Rev. 11/11) Criminal Complaint                                      AUSA Elizabeth R. Pozolo (312) 208-4693
                                                                                AUSA Jared Jodrey (312) 371-8572
         /2021
            7/8                          UNITED STATES DISTRICT COURT
               . BRUTO    N              NORTHERN DISTRICT OF ILLINOIS
     THOMA.SDG      IC T COURT
  CLERK, U.S
             IS T R                           EASTERN DIVISION

 UNITED STATES OF AMERICA                                                      21-cr-00421
                                                        CASE NUMBER:
                         v.

 EUGENE MCLAURIN,
      also known as “Gen Gen”

                                             CRIMINAL COMPLAINT

       I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about July 7, 2021, at Chicago, in the Northern District of Illinois, Eastern Division, the defendant(s)
violated:
      Code Section                                    Offense Description
      Title 18, United States Code, Sections          forcibly assaulted, resisted, opposed, impeded,
      111(a) and (b)                                  intimidated, and interfered with person designated in
                                                      Title 18, United States Code, Section 1114, namely, a
                                                      special agent of the Bureau of Alcohol, Tobacco,
                                                      Firearms and Explosives, while they were engaged in
                                                      the performance of their official duties, and in the
                                                      commission of such acts used a deadly and dangerous
                                                      weapon

    This criminal complaint is based upon these facts:
      X     Continued on the attached sheet.


                                                           GREGORY L. HOLLEY JR.
                                                           Special Agent, Bureau of Alcohol, Tobacco,
                                                           Firearms & Explosives (ATF)

Pursuant to Fed. R. Crim. P. 4.1, this Complaint is presented by reliable electronic means. The above-
named agent provided a sworn statement attesting to the truth of the Complaint and Affidavit by telephone.

 Date: July 8, 2021
                                                                          Judge’s signature

 City and state: Chicago, Illinois                     HEATHER K. MCSHAIN, U.S. Magistrate Judge
                                                                  Printed name and title
      Case: 1:21-cr-00421 Document #: 1 Filed: 07/08/21 Page 2 of 7 PageID #:2




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                        AFFIDAVIT

      I, Gregory L. Holley Jr., being duly sworn, state as follows:

      1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms &

Explosives (ATF). I have been employed by the ATF since 2016. As part of my duties

as an ATF Special Agent, I investigate criminal violations of firearm laws, violent

crimes, and narcotics offenses at both the state and federal level. As an ATF Special

Agent, I have participated in numerous investigations that involve the illegal

possession of firearms and ammunition, the acquisition, sale, manufacture, and

distribution of controlled substances, and the possession of firearms during and in

relation to a drug trafficking crime.

      2.     This affidavit is submitted in support of a criminal complaint alleging

that EUGENE MCLAURIN, also known as “Gen Gen,” has violated Title 18, United

States Code, Sections 111(a) and (b). Because this affidavit is being submitted for the

limited purpose of establishing probable cause in support of a criminal complaint

charging MCLAURIN with assault of a federal officer, I have not included each and

every fact known to me concerning this investigation. I have set forth only the facts

that I believe are necessary to establish probable cause to believe that the defendant

committed the offense alleged in the complaint.
      Case: 1:21-cr-00421 Document #: 1 Filed: 07/08/21 Page 3 of 7 PageID #:3




      3.     This affidavit is based on my personal knowledge, experience and

training, and information provided to me by other law enforcement agents and the

experience and training of those agents.

                  FACTS SUPPORTING PROBABLE CAUSE

                                   Background

      4.     On July 7, 2021, at approximately 5:45 a.m., a team of federal law

enforcement officers from the Bureau of Alcohol, Tobacco, Firearms, and Explosives

were working on a covert federal investigation in the vicinity of 449 West 118th

Street, Chicago, Illinois. Victims 1 and 2, who are ATF Special Agents, and Victim 3,

who is an ATF Task Force Officer, were in the area participating in the federal

investigation.

      5.     Law enforcement officers observed a white Chevrolet Malibu bearing

Illinois license plate number CL22234 (the “Subject Vehicle”) in the area. Officers

observed the Subject Vehicle begin following an unmarked law enforcement vehicle

(“the ATF Vehicle”), in which Victims 1, 2, and 3 were riding. The Subject Vehicle

continued to follow the ATF Vehicle as it traveled west on 119th Street. While on

119th Street, the Subject Vehicle pulled in front of the ATF Vehicle, then pulled over

and parked on 119th Street. The ATF Vehicle continued to travel west on 119th

Street. Once the ATF Vehicle passed the Subject Vehicle, the Subject Vehicle pulled

back out onto 119th Street and followed the ATF Vehicle. The ATF Vehicle continued

west on 119th Street and turned north on Ashland Avenue in order to enter the I-57




                                           2
      Case: 1:21-cr-00421 Document #: 1 Filed: 07/08/21 Page 4 of 7 PageID #:4




expressway. As the Subject Vehicle followed the ATF Vehicle, the officers inside of

the ATF Vehicle obtained the license plate number for the Subject Vehicle.

      6.     When the ATF Vehicle reached the on-ramp for I-57, officers inside of

the ATF Vehicle observed the Subject Vehicle driving on Ashland Avenue, next to the

ATF Vehicle. Law enforcement observed the driver’s side window of the Subject

Vehicle roll down. A black male with a twist hair style pointed a black handgun at

the officers inside of the ATF Vehicle. The black male began shooting at the ATF

Vehicle.

      7.     Victim 1, Victim 2, and Victim 3 were injured by the gunfire. The ATF

Vehicle traveled to the 22nd District Chicago Police Department Station for

assistance. The three victims were transported to the hospital for medical treatment.

      8.     After the shooting, law enforcement officers located the Subject Vehicle

parked on the street in front of a house on the 200 east block of 89th Street, Chicago,

Illinois. Officers observed two Hornady 9mm shell casings located on the driver’s side

of the exterior windshield of the Subject Vehicle. Law enforcement recovered

approximately three Hornady 9mm shell casings from the scene of the shooting.

      9.     According to information provided by the Chicago Police Department, at

approximately 6:33 a.m., an officer with the Chicago Police Department observed a

black male with a twist hair style wearing a black shirt in the backyard of the house

next door to where the Subject Vehicle was parked (“Subject Premises”). The officer

observed this individual, who was later identified as EUGENE MCLAURIN, then go

inside the Subject Premises.




                                          3
      Case: 1:21-cr-00421 Document #: 1 Filed: 07/08/21 Page 5 of 7 PageID #:5




      10.    At approximately 7:15 a.m., law enforcement knocked on the door of the

Subject Premises and encountered another individual. After a short time, at that

individual’s request MCLAURIN exited the Subject Premises. When he came outside,

MCLAURIN was no longer wearing the black shirt that he was observed wearing at

the time that law enforcement observed him enter the Subject Premises at

approximately 6:33 a.m. that morning. According to law enforcement officers who

interacted with MCLAURIN after he exited the Subject Premises, MCLAURIN

appeared sweaty and visibly nervous. MCLAURIN advised law enforcement that he

was with his girlfriend that morning and just got dropped off at the residence shortly

before law enforcement arrived at the Subject Premises.

      11.    An ATF agent took a photograph of MCLAURIN after he exited the

Subject Premises. The agent texted the photograph to one of the victims. The victim

reported that MCLAURIN’s hair matched that of the shooter but that s/he could not

positively identify him as the shooter based on the photograph.

                      Post-Arrest Interview of MCLAURIN

      12.    Law enforcement placed MCLAURIN in custody and transported him to

a police station for questioning. Prior to being interviewed, MCLAURIN was provided

with Miranda warnings. MCLAURIN waived his Miranda rights and agreed to speak

with law enforcement.

      13.    During the interview, which was audio and video recorded, MCLAURIN

stated that he was driving the Subject Vehicle in the area of 118th Street and Normal

Avenue during the morning hours of July 7, 2021. MCLAURIN stated that he started




                                          4
      Case: 1:21-cr-00421 Document #: 1 Filed: 07/08/21 Page 6 of 7 PageID #:6




following a white Chrysler 300 vehicle (which is the make and model of the ATF

Vehicle) he observed in the area. Law enforcement showed MCLAURIN a

surveillance photograph of the Subject Vehicle following the ATF Vehicle, and

MCLAURIN identified the Subject Vehicle as his vehicle and the ATF Vehicle as the

vehicle that he was following that morning.

      14.    MCLAURIN stated that he began following the Chrysler because he

believed that it was a vehicle driven by “opps,” referring to members of a rival street

gang. Specifically, MCLAURIN explained that on or about July 6, 2021—the day

before the shooting—a friend told MCLAURIN that there was a white Chrysler 300

surveilling that area.

      15.    MCLAURIN stated that he used a Glock 9 millimeter pistol to shoot at

the Chrysler. MCLAURIN stated that he had purchased the Glock for personal

protection a few months before the shooting on July 7, 2021. MCLAURIN stated that,

after he shot at the Chrysler, he disposed of the Glock in a drain.

      16.    MCLAURIN stated that, after he disposed of the Glock, he drove the

Subject Vehicle to the Subject Premises. MCLAURIN stated that the keys to the

Subject Vehicle were located in his bedroom at the Subject Premises.

            Evidence Obtained During Searches of Subject Vehicle
                           and Subject Premises

      17.    On or about July 7, 2021, law enforcement executed federal search

warrants for the Subject Vehicle and the Subject Premises.

      18.    At the Subject Premises, law enforcement recovered a vehicle key that

belongs to the Subject Vehicle. The key was found in the dryer vent tube exiting the



                                          5
      Case: 1:21-cr-00421 Document #: 1 Filed: 07/08/21 Page 7 of 7 PageID #:7




basement of the Subject Premises. From MCLAURIN’s bedroom, law enforcement

seized, among other items, three black t-shirts and mail addressed to MCLAURIN.

      19.    Inside of the Subject Vehicle, law enforcement recovered MCLAURIN’s

Illinois State identification card from a compartment on top of the dashboard of the

Subject Vehicle.

                                   CONCLUSION

      20.    Based on the foregoing, I believe there is probable cause to believe that,

on or about July 7, 2021, defendant EUGENE MCLAURIN forcibly assaulted,

resisted, opposed, impeded, intimidated, and interfered with a person designated in

Title 18, United States Code, Section 1114, namely, special agents and a Task Force

Officer of the Bureau of Alcohol, Tobacco, Firearms, and Explosives, while they were

engaged in the performance of their official duties, and in the commission of such acts

used a deadly and dangerous weapon, in violation of Title 18, United States Code,

Sections 111(a) and (b).


                                        FURTHER AFFIANT SAYETH NOT.


                                        Gregory L. Holley Jr.
                                        Special Agent, Bureau of Alcohol, Tobacco,
                                        Firearms & Explosives


SWORN TO AND AFFIRMED by telephone July 8, 2021.


Honorable HEATHER K. MCSHAIN
United States Magistrate Judge




                                          6
